         Case 1:21-mj-00011-GMH Document 6 Filed 01/13/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                   :
                                            :          Case No.: 21-mj-00011 (GMH)
              v.                            :
                                            :
LONNIE LEROY COFFMAN,                       :
                                            :
       Defendant.                           :

        UNITED STATES’ UNOPPOSED MOTION TO SUBSTITUTE EXHIBIT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this unopposed motion to substitute Exhibit E from

Dkt No. 5, with the attached redacted Exhibit E. The redacted Exhibit E includes redactions of

some purported telephone numbers that are immaterial to the Court’s resolution of the request for

detention. Defense counsel informed us that there is no objection to this request.



                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            New York Bar No. 4444188



                                     By:           /MJF/
                                            MICHAEL FRIEDMAN
                                            Assistant United States Attorney
                                            New York Bar No. 4297461
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            202-252-6765
                                            Michael.Friedman@usdoj.gov


                                                                                               1
         Case 1:21-mj-00011-GMH Document 6 Filed 01/13/21 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    :
                                             :         Case No.: 21-mj-00011 (GMH)
               v.                            :
                                             :
LONNIE LEROY COFFMAN,                        :
                                             :
       Defendant.                            :

                                     PROPOSED ORDER

       Having reviewed the United States unopposed motion to substitute Exhibit E from Dkt No.

5 with a redacted Exhibit E that removes certain phone numbers, it is hereby ORDERED that the

motion be, and hereby is, GRANTED.       The Clerk of Court shall substitute Exhibit E from Dkt.

No. 5 with the redacted Exhibit E attached to the United States’ motion.

       IT IS SO ORDERED.



                                                            _______________________
                                                            Hon. G. Michael Harvey
                                                            United States Magistrate Judge




                                                                                              2
